PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
SHORT et al.
Application No. 15/647,153
Filed: July 11, 2017
For: FEPS (FLEXION EXTENSION PRONATION SUPINATION) DEVICES AND METHODS OF USE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 29, 2021, to revive the above-identified application.

The petition is GRANTED.

An oath or declaration in compliance with 37CFR 1.163, or a substitute statement in compliance with 37 CFR 1.164, executed by or with respect to each inventor (for any inventor for which a compliant oath, declaration, or substitute statement has not yet been submitted) Must be filed no later than the date on which the issue fee is paid. See 35 U.S.C. 115(f). Failure to timely comply will result in ABANDONMENT of this application.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute statement for Sarah Lees-Miller previously filed on November 27, 2020, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET